                                               United States Bankruptcy Court
                                               Northern District of Alabama
In re:                                                                                                     Case No. 20-01344-DSC
Yvonne DeCarlo Johnson                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1126-2                  User: admin                        Page 1 of 2                          Date Rcvd: May 27, 2020
                                      Form ID: van003                    Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 29, 2020.
db             +Yvonne DeCarlo Johnson,    800 Jeffrey Circle,    Birmingham, AL 35235-2607
10418710       +Attorney General,   US Department of Justice,     10th Street and Constitution Ave NW,
                 Washington, DC 20202-0001
10418711       +Chevron and Texaco Visa Card,    c/o Advanced Call Center Technologies,     PO Box 9091,
                 Johnson City, TN 37615-9091
10418714       +First National Bank of Omaha,    PO Box 2557,    Omaha, NE 68103-2557
10418716       +Mr. Cooper,   Attn: Bankruptcy Department,     PO Box 619094,    Dallas, TX 75261-9094
10437896       +Nationstar Mortgage LLC d/b/a Mr. Cooper,     PO Box 619096,    Dallas, TX 75261-9096
10422744      ++PERI GARITE,   ATTN CARD WORKS,    101 CROSSWAYS PARK DR W,     WOODBURY NY 11797-2020
               (address filed with court: First National Bank of Omaha,       1620 Dodge Street, Stop Code 3129,
                 Omaha, Nebraska 68197)
10418717       +Santander Consumer USA,    Attn: Bankruptcy Department,      PO Box 560284,
                 Dallas, TX 75356-0284
10436666       +Santander Consumer USA, Inc.,    P.O. Box 560284,    Dallas, TX 75356-0284
10418718       +Target Card Services,   PO Box 660170,    Dallas, TX 75266-0170
10418719       +United States Attorney,    Northern District of Alabama,     1801 4th Avenue North,
                 Birmingham, AL 35203-2101

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
10418708        E-mail/Text: bankruptcynotice@aspendental.com May 28 2020 05:23:15        Aspen Dental,
                 PO Box 1578,   Albany, NY 12201
10418709       +E-mail/Text: g20956@att.com May 28 2020 05:26:45       AT&T Mobility,   PO Box 536216,
                 Atlanta, GA 30353-6216
10418712       +E-mail/PDF: gecsedi@recoverycorp.com May 28 2020 05:30:56       Chevron-Texaco/Synchrony Bank,
                 Attn: Bankruptcy Department,    PO Box 960012,    Orlando, FL 32896-0012
10418713        E-mail/Text: mrdiscen@discover.com May 28 2020 05:23:33       Discover Card,    PO Box 30943,
                 Salt Lake City, UT 84130
10422547        E-mail/Text: mrdiscen@discover.com May 28 2020 05:23:33       Discover Bank,
                 Discover Products Inc,   PO Box 3025,    New Albany, OH 43054-3025
10418715       +E-mail/Text: sbse.cio.bnc.mail@irs.gov May 28 2020 05:23:53       Internal Revenue Service,
                 PO Box 7346,   Philadelphia, PA 19101-7346
10427292        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com May 28 2020 08:39:52
                 Portfolio Recovery Associates, LLC,    POB 41067,    Norfolk VA 23541
10418857       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com May 28 2020 08:39:52
                 PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
                                                                                               TOTAL: 8

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 29, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 27, 2020 at the address(es) listed below:
              Bradford W. Caraway   ctmail@ch13bham.com, bhamch13@ecf.epiqsystems.com
              Daisy M. Holder   on behalf of Debtor Yvonne DeCarlo Johnson holderesq@aol.com
              Enslen Crowe    on behalf of Creditor   Nationstar Mortgage LLC dba Mr. Cooper
               ndbankruptcy@tblaw.com
              Stephen Bulgarella    on behalf of Creditor   Nationstar Mortgage LLC dba Mr. Cooper
               ndbankruptcy@tblaw.com

          Case 20-01344-DSC13 Doc 23 Filed 05/29/20 Entered 05/29/20 23:55:30                                                Desc
                            Imaged Certificate of Notice Page 1 of 3
District/off: 1126-2         User: admin                 Page 2 of 2                   Date Rcvd: May 27, 2020
                             Form ID: van003             Total Noticed: 19


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
                                                                                            TOTAL: 4




        Case 20-01344-DSC13 Doc 23 Filed 05/29/20 Entered 05/29/20 23:55:30                       Desc
                          Imaged Certificate of Notice Page 2 of 3
Van−003 [Notice of Telephonic Hearing] (04/20)

                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, SOUTHERN DIVISION


In re:                                                                          Case No. 20−01344−DSC13
Yvonne DeCarlo Johnson                                                          Chapter 13
SSN: xxx−xx−5233


          Debtor(s)

                                    NOTICE OF TELEPHONIC HEARING
      Notice is hereby given that a telephonic hearing will be held in the above−referenced case on Tuesday, June 23,
2020 at 11:00 AM to consider and act upon the following:

21 − Trustee's Objection to Confirmation of Chapter 13 Plan, Trustee's Motion to Dismiss. (Ch13troffice, km)

      The hearing will be held via an AT&T call−in number. You can find the call−in number and passcode on the
Court's webpage at www.alnb.uscourts.gov. (Each Judge in the District has a specific call−in number. From the
homepage, click the "Judges" tab and select the Judge assigned to the case. If you cannot locate the dial−in−number
on the website, you may call the Clerk's office at 205−714−4000.) Other cases or matters may be scheduled for
telephonic hearing at the same time. Parties should call in five minutes prior to the start of the hearing. Once
connected, please mute your phone until your case is called. After your hearing is completed, please hang up to end
your call. To avoid disruption, telephonic hearing participants are expected to call from a quiet location and are not
permitted to use a "speaker" function or to place the call on hold (as this may cause music or other noises to play
during the hearings of other participants). Participants are encouraged to call from a landline if possible.

      THIS HEARING WILL TAKE PLACE BY TELEPHONE ONLY. DO NOT COME TO THE
COURTHOUSE. PLEASE SEE THE COURT'S WEBSITE FOR ADDITIONAL INFORMATION
(www.alnb.uscourts.gov).

Dated: May 27, 2020                                        By:

                                                           Joseph E. Bulgarella, Clerk
                                                           United States Bankruptcy Court
klt




      Case 20-01344-DSC13 Doc 23 Filed 05/29/20 Entered 05/29/20 23:55:30                                 Desc
                        Imaged Certificate of Notice Page 3 of 3
